DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed on 02/04/2021 has been entered. Claims 1-11 are pending. Claims 12-15 were previously canceled. 

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the claims and the rejection under 112(b) have been withdrawn, as they have been overcome. Regarding Applicant’s arguments regarding the claim rejections under 35 USC 112 of claims 1 and 3 for the term “substantially”; Examiner agrees and the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over VanDenBogart (US 2010/0016780 A1),  in view of Callaghan (WO 2016/156403 A1). 
	Regarding claim 1, VanDenBogart discloses an applicator (21) for a tampon (25) comprising an inner tube (plunger 27) and an outer tube (barrel 23), the inner tube being slideable within the outer tube, the applicator having a forward end (free end/tip 57) (VanDenBogart Fig. 1, 3, ¶ 0018), wherein an inner surface of the outer tube comprises an annular protrusion (guide channel 63) near to a rear end (35) of the outer tube and an internal diameter of the outer tube is smaller rearward of the annular protrusion than forward of the annular protrusion (VanDenBogart Fig. 3, ¶ 0025). VanDenBogart further discloses wherein an outer surface of the outer tube comprises a grip feature (grip region 41, indicator 91) at a rear end of the outer tube (VanDenBogart Figs. 1, 3, ¶ 0020, 0041), the grip feature including two discrete grip features (91) positioned substantially diametrically opposite to each other on the outer surface of the outer tube (VanDenBogart Figs. 1, 5, ¶ 0041), as the flower shape indicator is on either side of the barrel (left/right in Fig. 5). 
VanDenBogart is silent to the outer tube having a greater longitudinal length where the two discrete grip features are present and a smaller longitudinal length where the two discrete grip features are not present, the longitudinal length of the outer tube 
Callaghan, however, teaches an applicator in the same field of endeavor (Callaghan Fig. 2, p. 1 lines 25-32), with an outer tube (barrel 10) having a greater longitudinal length where the two discrete grip features (finger grip 15) are present and a smaller longitudinal length where the two discrete grip features are not present, the longitudinal length of the outer tube varying due to the rear end of the outer tube having a circumferential edge which is of a wave or undulating form (at plunger end 14) (Callaghan Fig. 2, p. 4 lines 3-8, p. 5 lines 6-8, see Annotated Fig. 1 below), as Callaghan teaches a flared or tulip design to serve as a finger grip so that the user can comfortably grip the barrel (as motivated by Callaghan p. 5 lines 6-8).

    PNG
    media_image1.png
    208
    246
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 2 of Callaghan indicating the varying longitudinal length and wave/undulating form at the plunger end of the applicator. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer tube of VanDenBogart to have a tulip or flared design such that the outer tube having a greater longitudinal length where the two discrete grip features are present, the longitudinal length of the outer tube varying due to the rear end of the outer tube having a circumferential edge which is 

	Regarding claim 2, all of the elements of the current invention have been substantially disclosed by VanDenBogart and Callaghan, as applied above in claim 1, except for the internal diameter of the outer tube rearward of the annular protrusion is greater than the internal diameter of the outer tube at a region of the annular protrusion.
	Callaghan further teaches the internal diameter of the outer tube rearward of the annular protrusion is greater than the internal diameter of the outer tube at the region of the annular protrusion. (Callaghan Fig. 4, p. 6 lines 15-21, see Annotated Fig. 2 below), as Callaghan teaches a fluted or tulip design to provide a stopping point for the plunger so that the plunger and barrel cannot be easily separated and so that the user can comfortably grip the barrel (as motivated by Callaghan p. 5 lines 6-8, p. 6 lines 15-21).

    PNG
    media_image2.png
    190
    706
    media_image2.png
    Greyscale

Annotated Fig. 2: Fig. 4 of Callaghan indicating the varying diameter at the annular protrusion and rearward of the protrusion. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer tube of the combination applicator of VanDenBogart and Callaghan to have a tulip or flared design such that the internal diameter of the outer tube rearward of the annular protrusion is greater than the 

	Regarding claim 3, all of the elements of the current invention have been substantially disclosed by VanDenBogart and Callaghan, as applied above in claim 1. VanDenBogart further discloses wherein the internal diameter of the outer tube rearward of the annular protrusion is substantially constant along the longitudinal length of the outer tube from the annular protrusion to the rear end of the outer tube (VanDenBogart Fig. 3, ¶ 0025-0026). 

	Regarding claim 5, all of the elements of the current invention have been substantially disclosed by VanDenBogart and Callaghan, as applied above in claim 1, except for the external diameter of the outer tube being tapered at the rearward end of the outer tube such that the external diameter of the outer tube increases towards the rear end of the outer tube. 
Callaghan further teaches the external diameter of the outer tube being tapered at its rearward end such that the external diameter of the outer tube increases towards the rear end of the outer tube (Callaghan Fig. 4, p. 5 lines 6-8, p. 6 lines 15-21), as Callaghan teaches a fluted or tulip design to provide a stopping point for the plunger so that the plunger and barrel cannot be easily separated and so that the user can comfortably grip the barrel (as motivated by Callaghan p. 5 lines 6-8, p. 6 lines 15-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer tube of the combination 

	Regarding claim 6, all of the elements of the current invention have been substantially disclosed by VanDenBogart and Callaghan, as applied above in claim 1. VanDenBogart further discloses wherein one or more protrusions are provided on the outer surface of the forward end of the inner tube (see Annotated Fig. 3 below), and wherein the internal diameter of the outer tube at the location of the annular protrusion is smaller than an external diameter of the inner tube including the protrusions such that the protrusions on the outer surface of the inner tube are configured to engage with the annular protrusion on the inner surface of the outer tube to thereby prevent the inner tube from sliding completely out of the outer tube at the rear end of the outer tube (VanDenBogart Figs. 3, 5, ¶ 0025-0028). VanDenBogart teaches the end (65) of the plunger to have a flange, ring or bell-shape (VanDenBogart Figs. 3, 5, ¶ 0028), the opposite end (within the barrel 23, shown in Annotated Fig. 3) has this same shape. VanDenBogart teaches within the guide channel (63) the diameter of the barrel and the plunger is sized for a relatively tight fit and the inner diameter of the channel is approximately the same as the outer diameter of the plunger at this position (VanDenBogart Figs. 3, 5, ¶ 0026), and as such the diameter of the flange at the end of the plunger is greater than the inner diameter of the guide channel. 

    PNG
    media_image3.png
    251
    263
    media_image3.png
    Greyscale

Annotated Fig. 3: Fig. 5 of Callaghan indicating the larger external diameter of the inner tube forward of the protrusion. 

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over VanDenBogart and Callaghan, as applied above in claim 1, and further in view of Werner (US 3765416).
	Regarding claim 4, all of the elements of the current invention have been substantially disclosed by VanDenBogart and Callaghan, as applied above in claim 1, except for the internal diameter of the outer tube rearward of the annular protrusion being tapered along the longitudinal length of the outer tube from the annular protrusion to the rear end of the outer tube, the internal diameter of the outer tube rearward of the annular protrusion being smaller throughout the taper than the internal diameter of the outer tube forward of the annular protrusion. 
	Werner, however, teaches a tampon applicator (Werner Fig. 1) in the same field of endeavor, with an internal diameter of an outer tube (10) is tapered to the rear end of the outer tube, the internal diameter of the outer tube rearward of the annular protrusion (at 21) being smaller (difference between diameter “A” and diameter “B”) throughout the taper than the internal diameter of the outer tube forward (Werner Figs. 1, 2, Col 3 lines 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer tube of the combination device of VanDenBogart and Callaghan, to taper at the end rearward of the annular protrusion, as taught by Werner, to create interference to inhibit the inner tube and the outer tube from separating. 

8.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over VanDenBogart and Callaghan, as applied above in claim 6, and further in view of Van Ingelgem (US 2008/0154176 A1).
	Regarding claim 7, all of the elements of the current invention have been substantially disclosed by VanDenBogart and Callaghan, as applied above in claim 6, except for a plurality of petals provided at a forward end of the inner tube and at least one protrusion provided at a base of each petal. 
	Van Ingelgem, however, teaches a tampon applicator (Van Ingelgem Figs. 1-3) in the same field of endeavor, wherein a plurality of petals (fingers 14 separated by slots 15) is provided at a forward end (distal end 13) of the inner tube (ejector tube 12) (Van Ingelgem Fig. 1, ¶ 0028), and at least one protrusion (circumferentially-extending means 23 of restraining means 2) is provided at a base of each petal (Van Ingelgem Figs. 2-3 ¶ 0043-0049), to restrict lateral movement, wobble, of the inner/ejector tube relative to the outer tube (as motivated by Van Ingelgem ¶ 0043). Additionally, Van 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner tube of the combination applicator of VanDenBogart and Callaghan, to include a plurality of petals and at least one protrusion provided at a base of each petal, as taught by Van Ingelgem, to restrict lateral movement, wobble, of the inner tube relative to the outer tube.

Regarding claim 8, all of the elements of the current invention have been substantially disclosed by VanDenBogart, Callaghan and Van Ingelgem, as applied above in claim 7. VanDenBogart further discloses the outer tube comprising a plurality of petals (51) at its forward end (tip 57) (VanDenBogart Fig. 3, ¶ 0021). However, the combination as stated above is silent to the each petal having on an inner surface at a base of the petal, a spike which extends from an inner surface of the petal towards the forward end of the outer tube. 
	Van Ingelgem further teaches the outer tube (3) comprising a plurality of petals (5) at a forward end (distal end 4) of the outer tube and each petal is provided, on an inner surface of each petal at a base of the petal, with a spike (projection 10) which extends from the inner surface of the petal towards the forward end of the outer tube (Van Ingelgem Fig. 1, ¶ 0023-0024), since Van Ingelgem teaches one inward projections disposed approximately at the base of each respective petal section, to engage the insertion end of the tampon which is stored in the distal end of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outer tube of the VanDenBogart/Callaghan/Van Ingelgem combination device, with a spike on the inner surface of each of the petals of the outer tube at a base of the petals, as taught by Van Ingelgem, to engage the insertion end of the tampon to prevent axial movement of the tampon in the proximal direction during cocking.

Regarding claim 9, all of the elements of the current invention have been substantially disclosed by VanDenBogart, Callaghan and Van Ingelgem, as applied above in claim 8, except for a single protrusion being provided for each petal of the inner tube and wherein a single spike is provided on each petal of the outer tube and wherein a number of protrusions at the forward end of the inner tube is not the same as a number of spikes at the forward end of the outer tube. 
	Van Ingelgem further teaches a single protrusion (23) provided for each petal (14) of the inner tube (12), since Van Ingelgem teaches for example 2 to 12 circumferentially aligned protrusions equally spaced along the circumference (Van Ingelgem ¶ 0076) and  for example 2-8 fingers on the inner tube (Van Ingelgem ¶ 0028), so one of ordinary skill in the art would understand that an embodiment with, for example, 4 fingers/petals on the inner tube equally spaced around the circumference and 4 protrusions equally spaced along the circumference would have a single protrusion provided for each petal (Van Ingelgem Figs. 1-3, ¶ 0028, 0075-0076). Van 

	Regarding claim 10, all of the elements of the current invention have been substantially disclosed by VanDenBogart, Callaghan and Van Ingelgem, as applied above in claim 9, except for wherein the number of spikes at the forward end of the outer tube is greater than the number of protrusions at the forward end of the inner tube. 


Regarding claim 11, all of the elements of the current invention have been substantially disclosed by VanDenBogart and Callaghan, as applied above in claim 1, except for a tampon being disposed in the inner tube. 
Van Ingelgem, however, teaches a tampon applicator (Van Ingelgem Figs. 1-3) in the same field of endeavor, wherein the applicator further comprises a tampon disposed within the inner tube (ejector tube 12) (Van Ingelgem ¶ 0022), to create a more compact applicator (as motivated by Van Ingelgem ¶ 0001) and upon preparation for use the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination device of VanDenBogart and Callaghan, to house the tampon within the inner tube, as taught by Van Ingelgem, to create a compact applicator.

Response to Arguments
9.	Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments, under the heading “Prior Art Rejections” beginning on p. 8/12 of the remarks, that one of ordinary skill in the art would not be motivated to modify the outer end of the VanDenBogart applicator to have a wavy or undulating end of Callaghan because such a modified end would no longer have the guide channel intended by VanDenBogart and as such would destroy the intended purpose and function; Examiner respectfully disagrees. 
	Examiner maintains that the modified VanDenBogart/Callaghan applicator exhibiting the subtle wave shape of the end of the Callaghan applicator, would not cause skewing of the plunger within the longitudinal guide chamber because the length of the guide channel is not effected by the change of shape. In other words, the guide channel would still extend from the aperture in the outer end of the outer barrel in a direction toward the forward end, since the aperture shape would be modified, rather than the channel length (Lg) itself. Furthermore, this modification would not destroy the 

    PNG
    media_image1.png
    208
    246
    media_image1.png
    Greyscale

	Examiner notes that this curved edge, indicated by the arrows, highlights this wave shape that is being used as the basis for the modification of the VanDenBogart applicator. One of ordinary skill in the art would understand that modifying the straight edge of the VanDenBogart reference to have a wave shape with a greater length and a smaller length, would not change the width of the guide channel, and as such, would not require the alteration of the sliding friction fit as described by VanDenBogart, while allowing the user to comfortably grip the barrel. 
	Further, regarding Applicant’s arguments that the combination of VanDenBogart and Callaghan would not teach the greater longitudinal length where the two discrete grip features are present and, smaller longitudinal length where the two discrete grip features are not present; Examiner respectfully disagrees.  
As stated above in the art rejection, VanDenBogart discloses diametrically opposite grip features (91), as well as Callaghan teaches the grips (15) to be present at 
As such, Examiner maintains the rejection of claims 1-3, 5-6 in view of VanDenBogart and Callaghan, and claim 4 further in view of Werner. Regarding claims 7-11, a new grounds of rejection is made in view of Van Ingelgem due to the amendments to the claims. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        02/18/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781